11/24/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0364


                                      DA 20-0364
                                   _________________

 IN RE THE MARRIAGE OF:

 DENI JEAN AMBERSON,

             Petitioner and Appellee,
                                                                     ORDER
       and

 BLAKE WILLIAM AMBERSON,

             Respondent and Appellant.
                               _________________

       On October 23, 2020, the mediator for this appeal filed a report stating that the case
has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 24 2020